DETAILED ACTION
	This is a final Office action in response to communications received on 10/27/2022.  Claims 1-20 are pending and are examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are rejected in this Office action.

Response to Amendment and Arguments
Claim amendments filed along with a Request for Continued Examination on 10/27/22 have been considered, but found to be unpersuasive.
	Applicant’s arguments on pages 7-9 regarding with respect to amended claim 1 are moot in light of new grounds of rejection necessitated by the amendments, and so are the arguments on page 9 of the remarks regarding amended independent claims 6 and 14. Claims that depend on independent claims 1, 6, or 14 are rejected for the reasons as shown in the mapping of the individual claims below.


Claim Rejections – 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2020/0296033 A1 (hereinafter, "Hill") in view of Pub. No. US 2021/0135986 A1 (hereinafter, "Song") in further view of US 2021/0112034 A1 (hereinafter, "Sundararajan").

The instant application is directed to an apparatus and method for routing traffic into an MPLS Network from a cloud network, and is depicted in FIG. 2 of the application which is reproduced below:


    PNG
    media_image1.png
    494
    851
    media_image1.png
    Greyscale






The primary reference of Hill is directed to providing network services across
multiple subnets of a combination of a label switched network and/or a non-label switched network, and is depicted in Fig. 1 of the reference as reproduced on the following page:





    PNG
    media_image2.png
    702
    470
    media_image2.png
    Greyscale




	The secondary reference of Song is directed to methods and devices that add in-network services to a MPLS network that is depicted in a representative manner by Fig. 5 of the reference, which is reproduced on the following page:


    PNG
    media_image3.png
    534
    433
    media_image3.png
    Greyscale


	The tertiary reference of Sundararajan is directed to methods and devices that, and is depicted in a representative Fig. 2A of the reference, which is reproduced below: 


    PNG
    media_image4.png
    423
    582
    media_image4.png
    Greyscale

As to claim 1:
	Hill discloses the limitations of claim 1, as follows:
1. A method comprising: 
sending a request (Hill, Fig.1, paragraph [0029] discloses a source node 114 formatting a PDU “to specify that one or more services are to be applied to the PDU”) from a remote Virtual Machine (VM) (Hill, Fig. 1, source node 114) in an external cloud network (Hill, Fig. 1, network 110) to a multi-protocol label switching (MPLS) network (Hill, Fig. 1, MPLS network (e.g., network 160)),
wherein the request is for services (Hill, Fig. 2, paragraph [0034], “one or more computing devices (such as CE router 122), determines … each network service specified to be applied to the PDU”) 
provided by a remote processor in the MPLS network (Hill, Fig. 1, Element abc Fig. 7, Processor xyz, and paragraph [0043] that discloses that a computing device includes a processor 2010 (i.e., remote processor)),
establishing a multi-protocol border gateway protocol (MP-BGP) session between an MPLS edge processor of the MPLS network and a cloud edge processor of the external cloud network (Hill, Fig. 1, and paragraph [0021] discloses “each customer edge device 112, 122, and 132 is a label edge router implementing a version of the Border Gateway Protocol (BGP) to communicate with the corresponding service provider network 150 provider edge device (also implementing BGP)”); and 
processing paths between the MPLS network and the remote VM (Hill, paragraph [0036] discloses that a PDU is transmitted in accordance with the label switched network routing and forwarding information of the PDU, in other words, processing paths for transmission of a PDU from a source device to a destination device is disclosed).
	Hill doesn’t directly disclose the following limitation of claim 1, as follows: 
wherein the external cloud network does not support MPLS; 
exchanging control plane updates between the MPLS network and the external cloud network wherein the control plane updates include a mapping of an MPLS label to an extension header; and
extending the MP-BGP session to the cloud edge processor.
However, Song, in the same field of endeavor as Hill, discloses a few of the limitations of claim 1, as follows:
exchanging control plane updates between the MPLS network and the external cloud network (Song, Fig. 2 and paragraph [0057] depict/disclose a network controller 212 collecting and propagating information used later to forward incoming packets (i.e., control plane updates))
wherein the control plane updates include a mapping of an MPLS label for the services to an extension header provided to the remote VM (Song, Fig. 5 and paragraph [0090] depict/disclose a datagram that includes extension header(s) that are mapped to (a stack of) MPLS labels, while Song, Fig. 7, step 704 discloses “use at least one of MPLS extension header(s) to perform in-network service(s) associated with MPLS extension header(s).” See also, Song, paragraphs [0030], [0061], and [0093] for details about encapsulation of packets in a layer of MPLS for routing through MPLS networks);
Song is combinable with Hill because both belong to the same field of endeavor of providing additional services or interconnections to networks that may not be part of native MPLS networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods disclosed by Hill to include the mechanism for tagging on extension headers to packets transported by MPLS networks as disclosed by Song in order to “support multiple … services [that] refers to functions, applications, or services applied by network devices (e.g., routers) on user traffic” that may not be natively supported by MPLS networks. (see, Song, paragraph [0076]).
Neither Hill nor Song directly disclose the remaining limitations of claim 6.
However, Sundararajan, in the same field of endeavor as Hill and Song, discloses the following limitation of claim 1, as follows:
wherein the external cloud network does not support MPLS (Sundararajan, Fig. 2A and paragraph [0050] discloses “the type of WAN interfaces on the WAN edge routers 132, such as … 3g, biz-internet, … lte, … public-internet … among others,” i.e., in a non-limiting example, the external cloud network may support LTE or Internet, in other words, the external network does not support MPLS), and
extending the MP-BGP session to the cloud edge processor (Sundararajan, Fig. 2A and paragraph [0047] depict/disclose that “WAN edge routers 132 peering with the WAN fabric controller 122, can advertise to its peers the routes and services learned from its site 140 with their corresponding transport location mappings … [and] … interact with conventional routing protocol (e.g., OSPF, BGP, etc.) running within the sites 140. For example, OMP can import routing information from the conventional routing protocols, and this routing information can provide reachability within the sites 140,” i.e., MP-BGP session is extended to the cloud edge processors (e.g., WAN edge routers 132)).
Sundararajan is combinable with Hill and Song because all three belong to the same field of endeavor of providing services (e.g., forwarding of packets) in multi domain networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods of applying the application of services in a multi domain network as disclosed by Hill and Song to an origination node that belongs to a non-MPLS external network, and extending MP-BGP session into an external network as disclosed by Sundararajan in order to make use of known techniques to improve similar devices (methods, or products) in the same way. 

As to claim 2:
	Hill, Song, and Sundararajan disclose the limitations of claim 1.  Hill and Song together further disclose limitations of claim 2, as follows:
2. The method of claim 1 wherein the processing the paths comprises: 
receiving route information for the MP-BGP session into a virtual routing and forwarding (VRF) context (Hill, paragraph [0003] discloses that each MPLS router maintains a virtual routing and forwarding (VRF) table or forwarding
information base (FIB), for each of a plurality of tenants of the MPLS, i.e., for each MP-BGP session), 
wherein the route information has the extension header appended thereto (Song, Fig. 5 depicts extension headers as part of routing information); 
encoding a data packet with the extension header appended thereto (Song, Fig. 5 depicts a data packet encoded with extension headers); 
mapping the extension header to the MPLS label (Song, Fig. 5 depicts a mapping of extension headers to MPLS labels for an example packet); 
routing the data packet to a remote processor providing the services in the MPLS network in accordance with the MPLS label (Hill, paragraph [0036] discloses that a PDU is transmitted in accordance with the label switched network routing and forwarding information of the PDU).  

As to claim 3:
	Hill, Song, and Sundararajan disclose the limitations of claim 2.  Hill further discloses the remaining limitations of claim 3, as follows:
3. The method of claim 2 wherein the MP-BGP session is established between the MPLS edge processor and the cloud edge processor (Hill, paragraph [0021] discloses a customer edge router (i.e., cloud edge processor) implementing BGP to communicate with a corresponding service provider network edge device).  

As to claim 4:
	Hill, Song, and Sundararajan disclose the limitations of claim 1.  Hill further discloses limitations of claim 4, as follows:
4. The method of claim 3 wherein the receiving the route information is based on receipt of an advertisement published by the MPLS edge processor (Hill, paragraph [0031] discloses that a CE router learns of the address of provider edge router via BGP, with the Examiner taking the interpretation that the learning must necessarily involve the receipt of an advertisement published by the edge router).
 
As to claim 5:
	Hill, Song, and Sundararajan disclose the limitations of claim 1.  Song further discloses the remaining limitations of claim 5, as follows:
5. The method of claim 3 wherein the mapping of the extension header to the MPLS label is accessible by the MPLS edge processor (Song, Fig. 5 and paragraph [0033] depict/disclose a data packet encoded with mapping of extension headers to MPLS label is communicated to a PE router, i.e., the mapping is accessible to a MPLS edge processor).  

As to claim 6:
	Hill discloses some of the limitations of claim 6, as follows:
6. A method comprising: 
receiving, at a multi-protocol label switching (MPLS) network, a request (Hill, Fig.1, paragraph [0029] discloses a source node 114 formatting a PDU “to specify that one or more services are to be applied to the PDU”)
from a Virtual Machine (VM) in an external cloud network (Hill, Fig. 1, source node 114), 
wherein the request is for services (Hill, Fig. 2, paragraph [0034], “one or more computing devices (such as CE router 122), determines … each network service specified to be applied to the PDU”)
provided by a remote processor in the MPLS network (Hill, Fig. 7, and paragraph [0043] that discloses that a computing device includes a processor 2010 (i.e., remote processor)); 
establishing a multi-protocol border gateway protocol (MP-BGP) session between an MPLS edge processor of the MPLS network and a cloud edge processor of the external cloud network (Hill, Fig. 1, and paragraph [0021] discloses “each customer edge device 112, 122, and 132 is a label edge router implementing a version of the Border Gateway Protocol (BGP) to communicate with the corresponding service provider network 150 provider edge device (also implementing BGP)”); and 
sending MP-BGP session updates and next hop routing information to an MPLS edge processor in the MPLS network (Hill, Fig. 4, paragraph [0031] depict/disclose that a CE router learns of the address of provider edge router via BGP, with the Examiner taking the interpretation that the learning must necessarily involve an advertisement of MP-BGP updates (i.e., MP-BGP session updates), while  Hill, Fig. 4, paragraph [0032] depict/disclose that a PDU format includes a field with extension headers (e.g., NSH field 420) to specify a service path identifier (SPI), a service index (SI), a next protocol (NP), i.e., next hop information); and 
advertising the MP-BGP session updates to the external cloud network (Hill, paragraph [0031] discloses that a CE router learns of the address of provider edge router via BGP, with the Examiner taking the interpretation that the learning must necessarily involve the advertisement of MP-BGP updates).  
Hill doesn’t disclose the following limitation of claim 6, as follows: 
wherein the external cloud network does not support MPLS, 
exchanging control plane updates between the MPLS network and the cloud network; and
extending the MP-BGP session to the cloud edge processor.
However, Song, in the same field of endeavor as Hill, discloses the remaining limitations of claim 6, as follows:
exchanging control plane updates between the MPLS network and the external cloud network (Song, Fig. 2 and paragraph [0057] depict/disclose a network controller 212 for collecting and propagating information used later to forward incoming packets (i.e., control plane updates are exchanged between different network elements, e.g., MPLS network 160 and cloud network 110));
Regarding claim 6, the same motivation to combine Song with Hill utilized in claim 1 is equally applicable in the instant claim.
Neither Hill nor Song directly disclose the remaining limitations of claim 6.
However, Sundararajan, in the same field of endeavor as Hill and Song, discloses the following limitations of claim 6, as follows:
wherein the external cloud network does not support MPLS (Sundararajan, Fig. 2A and paragraph [0050] discloses “the type of WAN interfaces on the WAN edge routers 132, such as … 3g, biz-internet, … lte, … public-internet … among others,” i.e., in a non-limiting example, the external cloud network may support LTE or Internet, in other words, the external network does not support MPLS), and
extending the MP-BGP session to the cloud edge processor (Sundararajan, Fig. 2A and paragraph [0047] depict/disclose that “WAN edge routers 132 peering with the WAN fabric controller 122, can advertise to its peers the routes and services learned from its site 140 with their corresponding transport location mappings … [and] … interact with conventional routing protocol (e.g., OSPF, BGP, etc.) running within the sites 140. For example, OMP can import routing information from the conventional routing protocols, and this routing information can provide reachability within the sites 140,” i.e., MP-BGP session is extended to the cloud edge processors (e.g., WAN edge routers 132)).
Regarding claim 6, the same motivation to combine Sundararajan with Hill and Song utilized in claim 1 is equally applicable in the instant claim.

As to claim 7:
Hill, Song, and Sundararajan disclose the limitations of claim 6.  Hill further discloses the remaining limitations of claim 7, as follows:
7. The method of claim 6 wherein the control plane updates comprises replacing an MPLS label with an extension header to form a modified MP-BGP header (Hill, Fig. 1 and paragraph [0036] depict/disclose that in a non-limiting example, a router strips the firewall NSH context field (part of extension header) from a PDU and determines the path to the destination device from the (MPLS based) VPN label, with the reverse scenario of stripping (i.e., replacing) the VPN label to leave the extension header on the PDU for further routing being a supported inference).

As to claim 8:
Hill, Song, and Sundararajan disclose the limitations of claim 7.  Hill further discloses the remaining limitations of claim 8, as follows:
8. The method of claim 7 further comprising maintaining a correlation map between the MPLS label and the extension header (Hill, Fig. 1 and paragraph [0036] depict/disclose that in a non-limiting example that an audit trail is maintained by not stripping the context header of a completed service, but indicating in the context header that the service has been completed, thus disclosing a correlation map between the MPLS label and the extension header).

As to claim 9:
Hill, Song, and Sundararajan disclose the limitations of claim 8.  Hill further discloses the remaining limitations of claim 9, as follows:
9. The method of claim 8 further comprising: 
receiving data associated with the extension header from the VM at the MPLS edge processor (Hill, Fig. 1, paragraph [0031] and [0036] depict/disclose that provider edge router (e.g., router 154) receives a PDU from a CE router (e.g., router 112 in order to provide a service be applied to the PDU, with the service being indicated by extension header fields (e.g., NSH)); 
replacing the extension header with the MPLS label (Hill, Fig. 1 and paragraph [0036] depict/disclose that in a non-limiting example, a router strips (i.e., replaces) the firewall NSH context field (part of extension header) from a PDU and determines the path to the destination device from the (MPLS based) VPN label); and 
routing the data to a remote processing element in the MPLS network based on the MPLS label (Hill, paragraph [0036] discloses that a PDU is transmitted in accordance with the label switched network routing and forwarding information of the PDU).  

As to claim 10:
Hill, Song, and Sundararajan disclose the limitations of claim 9.  Hill further discloses the remaining limitations of claim 10, as follows:
10. The method of claim 9 further comprising: 
receiving data from the remote processing element at the MPLS edge processor (Hill, Fig. 1, paragraph [0031] depict/disclose that provider edge router (e.g., router 154) receives a PDU from a CE router (i.e., remote processing element, e.g., router 112)); 
replacing the MPLS label with the extension header (Hill, Fig. 1 and paragraph [0036] depict/disclose that in a non-limiting example, a router strips the firewall NSH context field (part of extension header) from a PDU and determines the path to the destination device from the VPN label that is MPLS based in the example of Fig. 1, with the Examiner taking the broadest reasonable interpretation that the disclosure supports the reverse scenario of stripping (i.e., replacing) the VPN label to leave the extension header on the PDU for further routing); and  
advertising the modified MP-BGP header to a cloud edge router in the external cloud network for routing to the VM (Hill, paragraph [0031] discloses that a CE router learns of the address of provider edge router via BGP, with the Examiner taking the interpretation that the learning must necessarily involve the receipt of advertisement of the route per the MP-BGP header).  

As to claim 11:
Hill, Song, and Sundararajan disclose the limitations of claim 6.  Hill further discloses the remaining limitations of claim 11, as follows:
11. The method of claim 6 wherein the BGP session updates are sent from a remote processing element in the MPLS network to the MPLS edge processor (Hill, paragraph [0031] discloses that a CE router learns of the address of provider edge router via BGP, with the Examiner taking the interpretation that the learning must necessarily involve an advertisement of BGP updates).  

As to claim 12:
Hill, Song, and Sundararajan disclose the limitations of claim 11.  Song further discloses the remaining limitations of claim 12, as follows:
12. The method of claim 11 further comprising sending internet protocol version 6 (IPv6) updates from the MPLS edge processor to the VM (Song, Fig. 5 and paragraphs [0046] and [0093] depict/disclose an encoded PDU used for communication updates  between a source (e.g., edge processor 154) and a destination device (e.g., destination 134 that may be a VM) with a next header type being specified by a field in the extension header (e.g., NHT field 531) with IPv6 being one of the disclosed options).  

As to claim 13:
Hill, Song, and Sundararajan disclose the limitations of claim 6.  Hill further discloses the remaining limitations of claim 13, as follows:
13. The method of claim 6 further comprising establishing a non-MPLS connection between the MPLS edge processor and a cloud edge router associated with the external cloud network (Hill, Fig. 1 depicts establishment of a connection between an external cloud CE edge router (e.g., router 112) and a PE device (e.g., router 152), while Hill, paragraph [0051] discloses that a network (e.g., network 2080 of Fig. 7) may be packet switched, circuit switched, of any topology, and may use any communication protocol, thus supporting an inference that one of the networks uses MPLS and the other uses a non-MPLS network devices).  

As to claim 14:
Hill discloses a few of the limitations of claim 14, as follows:
14. A system comprising: 
a multi-protocol label switching (MPLS) network having a remote processing element (Hill, Fig. 1 depicts a remote processing element (e.g., source 114)); 
an MPLS network edge processor in communication with the remote processing element, wherein the MPLS network edge processor has an input-output interface (Hill, Fig. 1 and paragraph [0049] depict/disclose a MPLS edge processor (e.g., edge device 112) having an I/O interface); 
a processor coupled to the input-output interface wherein the MPLS network edge processor is further coupled to a memory, the memory having stored thereon executable instructions that when executed by the MPLS network edge processor cause the MPLS network edge processor to effectuate operations comprising (Hill, Fig. 7 and paragraph [0046] depict/disclose a processor and system memory that stores instructions): 
receiving a request (Hill, Fig.1, paragraph [0029] discloses a source node 114 formatting a PDU “to specify that one or more services are to be applied to the PDU”) 
from a Virtual Machine (VM) in an external cloud network (Hill, Fig. 1, source node 114),
wherein the request is for services (Hill, Fig. 2, paragraph [0034], “one or more computing devices (such as CE router 122), determines … each network service specified to be applied to the PDU”) 
provided by a remote processor in the MPLS network (Hill, Fig. 7, and paragraph [0043] that discloses that a computing device includes a processor 2010 (i.e., remote processor));
establishing a multi-protocol border gateway protocol (MP-BGP) session between a MPLS edge processor in the MPLS network and a cloud edge processor of the external cloud network (Hill, Fig. 1, and paragraph [0021] discloses “each customer edge device 112, 122, and 132 is a label edge router implementing a version of the Border Gateway Protocol (BGP) to communicate with the corresponding service provider network 150 provider edge device (also implementing BGP)”); and
sending MP-BGP session updates to a MPLS edge processor in the MPLS network along with next hop routing information (Hill, Fig. 4, paragraph [0031] depict/disclose that a CE router learns of the address of provider edge router via BGP, with the Examiner taking the interpretation that the learning must necessarily involve an advertisement of MP-BGP updates (i.e., MP-BGP session updates), while  Hill, Fig. 4, paragraph [0032] depict/disclose that a PDU format includes a field with extension headers (e.g., NSH field 420) to specify a service path identifier (SPI), a service index (SI), a next protocol (NP), i.e., next hop information); and
advertising the MP-BGP session updates to the cloud edge processor in the external cloud network ((Hill, paragraph [0031] discloses that a CE router learns of the address of provider edge router via BGP, with the Examiner taking the interpretation that the learning must necessarily involve the advertisement of MP-BGP updates).  
Hill doesn’t disclose the following limitation of claim 1, as follows: 
wherein the external cloud network does not support MPLS,
exchanging control plane updates between the MPLS network and the cloud network; and
extending the MP-BGP session to the cloud edge processor; 
However, Song, in the same field of endeavor as Hill, discloses the remaining limitations of claim 14, as follows:
exchanging control plane updates between the MPLS network and the external cloud network (Song, Fig. 2 and paragraph [0057] depict/disclose a network controller 212 being used for collecting and propagating information used later to forward incoming packets (i.e., control plane updates are exchanged between various network elements, e.g., MPLS network 160 and cloud network 110));
Regarding claim 14, the same motivation to combine Song with Hill utilized in claim 1 is equally applicable in the instant claim.
Neither Hill nor Song directly supports the remaining limitation of claim 14.
However, Sundararajan, in the same field of endeavor as Hill and Song, discloses the following limitation of claim 14, as follows:
wherein the external cloud network does not support MPLS (Sundararajan, Fig. 2A and paragraph [0050] discloses “the type of WAN interfaces on the WAN edge routers 132, such as … 3g, biz-internet, … lte, … public-internet … among others,” i.e., in a non-limiting example, the external cloud network may support LTE or Internet, in other words, the external network does not support MPLS), and
extending the MP-BGP session to the cloud edge processor (Sundararajan, Fig. 2A and paragraph [0047] depict/disclose that “WAN edge routers 132 peering with the WAN fabric controller 122, can advertise to its peers the routes and services learned from its site 140 with their corresponding transport location mappings … [and] … interact with conventional routing protocol (e.g., OSPF, BGP, etc.) running within the sites 140. For example, OMP can import routing information from the conventional routing protocols, and this routing information can provide reachability within the sites 140,” i.e., MP-BGP session is extended to the cloud edge processors (e.g., WAN edge routers 132)).
Regarding claim 14, the same motivation to combine Sundararajan with Hill and Song utilized in claim 1 is equally applicable in the instant claim.

As to claim 15:
Hill, Song, and Sundararajan disclose the limitations of claim 14.  Hill further discloses the remaining limitations of claim 15, as follows:
15. The system of claim 14 wherein the operations further comprise: 
replacing an MPLS label with an extension header (Hill, Fig. 1 and paragraph [0036] depict/disclose that in a non-limiting example, a router strips the firewall NSH context field (part of extension header) from a PDU and determines the path to the destination device from the VPN label that is MPLS based in the example of Fig. 1, with the reverse scenario of stripping (i.e., replacing) the VPN label to leave the extension header on the PDU for further routing is supported by inference); 
receiving data associated with the extension header from the VM (Hill, Fig. 1, paragraph [0031] and [0036] depict/disclose that provider edge router (e.g., router 154) receives a PDU from a CE router (e.g., router 112 in order to provide a service be applied to the PDU); 
replacing the extension header with the MPLS label (Hill, Fig. 1 and paragraph [0036] depict/disclose that in a non-limiting example, a router strips (i.e., replaces) the firewall NSH context field (part of extension header) from a PDU and determines the path to the destination device from the VPN label that is MPLS based in the example of Fig. 1); and 
routing the data to the remote processing element (Hill, paragraph [0036] discloses that a PDU is transmitted in accordance with the label switched network routing and forwarding information of the PDU).  

As to claim 16:
Hill, Song, and Sundararajan disclose the limitations of claim 14.  Hill further discloses the remaining limitations of claim 16, as follows:
16. The system of claim 14 wherein the operations further comprise: 
receiving data from the remote processing element (Hill, Fig. 1, paragraph [0031] depict/disclose that provider edge router (e.g., router 154) receives a PDU from a CE router (i.e., remote processing element, e.g., router 112)); 
replacing the MPLS label with an extension header (Hill, Fig. 1 and paragraph [0036] depict/disclose that in a non-limiting example, a router strips the firewall NSH context field (part of extension header) from a PDU and determines the path to the destination device from the (MPLS based) VPN label, with the reverse scenario of stripping (i.e., replacing) the VPN label to leave the extension header on the PDU for further routing being disclosed by inference); and 
advertising a modified MP-BGP header to a cloud edge router in the cloud network for routing the data to the VM (Hill, paragraph [0031] discloses that a CE router learns of the address of provider edge router via BGP, with the Examiner taking the interpretation that the learning necessarily involves receipt of advertisement the route per the MP-BGP header).  

As to claim 17:
Hill, Song, and Sundararajan disclose the limitations of claim 14.  Hill further discloses the remaining limitations of claim 17, as follows:
17. The system of claim 14 wherein the operations further comprise receiving the BGP session updates from a virtual routing and forwarding (VRF) context from the remote processing element (Hill, paragraph [0003] discloses that each MPLS router maintains a virtual routing and forwarding (VRF) table or forwarding
information base (FIB), for each of a plurality of tenants of the MPLS, i.e., for each MP-BGP session).  

As to claim 18:
Hill, Song, and Sundararajan disclose the limitations of claim 14.  Song further discloses the limitations of claim 18, as follows:
18. The system of claim 14 wherein the operations further comprise sending internet protocol version 6 (IPv6) updates to the VM (Song, Fig. 5 and paragraphs [0046] and [0093] depict/disclose an encoded PDU used for communication updates  between a source (e.g., edge processor 154) and a destination device (e.g., destination 134 that may be a VM) with a next header type being specified by a field in the extension header (e.g., NHT field 531) with IPv6 being one of the disclosed options).  
As to claim 19:
Hill, Song, and Sundararajan disclose the limitations of claim 14.  Hill further discloses the remaining limitations of claim 19, as follows:
19. The system of claim 14 wherein the operations further comprise establishing a non- MPLS connection with a cloud edge router associated with the external cloud network (Hill, Fig. 1 depicts establishment of a connection between an external cloud CE edge router (e.g., router 112) and a PE device (e.g., router 152), while Hill, paragraph [0051] discloses that a network (e.g., network 2080 of Fig. 7) may be packet switched, circuit switched, of any topology, and may use any communication protocol, thus supporting an inference that one of the networks uses MPLS and the other uses a non-MPLS network devices).  

As to claim 20:
Hill, Song, and Sundararajan disclose the limitations of claim 15.  Hill further discloses the remaining limitations of claim 20, as follows:
20. The system of claim 15 wherein the operations further comprise maintaining a correlation map between the MPLS label and the extension header (Hill, Fig. 1 and paragraph [0036] depict/disclose that in a non-limiting example that a audit trail is maintained by not stripping the context header of a completed service, but indicating in the context header that the service has been completed, with the Examiner taking the interpretation that doing so maintains a correlation map between the MPLS label and the extension header).

Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub. No. US 2021/0306338 A1 ("Miriyala") - discloses a system and method for 
interconnection of computer network systems that includes data centers and customer networks associated with customers being interconnected via a service provider network. The data center or private network may host one or more cloud-based cloud computing devices or clusters. According to the disclosure, routing instances are implemented corresponding to virtual networks within data centers, with packets received by a virtual router comprising an outer header (akin to an extension header in the instant application) that include network identifiers such as MPLS labels that identify one or more virtual networks as well as the corresponding routing instances executed by virtual routers. (See, Fig. 1 and Fig. 2 and their related description on paragraphs [0025]-[0032]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose email address is biswajit.ghose1@uspto.gov, and telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.G./
Examiner, Art Unit 2412


/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412